Order filed February 12, 2019




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00836-CV
                                   ____________

                      WILLIAM DEXTER LUCAS, Appellant

                                        V.

       DONALD RAY SAVAGE AND RAHSAAN K. KING, Appellees


                     On Appeal from the County Court at Law #4
                              Fort Bend County, Texas
                       Trial Court Cause No. 14-CCV-053073

                                    ORDER

      On November 1, 2018, we issued an order directing appellant to, by
November 21, 2018, file a brief or notify us that the document he filed on October
2, 2018 is his brief for purposes of Texas Rule of Appellate Procedure 38.1. No
response was filed. Therefore, we construe the October 2, 2018 document as
appellant’s brief.

      Appellees’ brief is due on or before March 4, 2019.

                                   PER CURIAM